            Case 1:21-cv-00439-ELH Document 16 Filed 09/10/21 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   ALLISON COLLINI
     Plaintiff,

       v.
                                                           Civil No.: ELH-21-0439
   POSTMASTER EDWARD
   WILLIAMSON, et al,
     Defendants.

                                        MEMORANDUM

       On October 28, 2020, Allison Collini, the self-represented plaintiff, filed suit in the District

Court for Harford County, Maryland against United States Postmaster Edward Williamson. ECF

1-3 (“Complaint”); ECF 5 (same). 1 Collini alleges that she was bitten by a dog while delivering

mail on October 17, 2019. ECF 1-3 at 1. She asserts that her claim for an “on the job injury” was

wrongfully denied, and she seeks damages of $2,500. Id.

       The Complaint is accompanied by several exhibits. See ECF 1-3 at 3-15. These exhibits

indicate that on October 21, 2019, plaintiff filed a “claim for traumatic injury” with the Department

of Labor’s Office of Workers’ Compensation Programs (“OWCP”) under the Federal Employees’

Compensation Act (“FECA”), 5 U.S.C. § 8101 et seq. ECF 1-3 at 3. On October 25, 2019, OWCP

advised plaintiff of deficiencies in the medical documentation she submitted. Id. at 3-4. After

plaintiff did not submit any further documentation, OWCP denied her claim on December 4, 2019.

Id. at 9-10. Thereafter, plaintiff appealed to the Employees’ Compensation Appeals Board, and

she asserts that appeal was denied. Id. at 1, 14.



       1
         The docket also names Darryl Martin as a defendant. The District Court for Harford
County issued a writ of summons for Martin at the Fayette Street Post Office in Baltimore. ECF
1-8. There is no indication that he was served.
          Case 1:21-cv-00439-ELH Document 16 Filed 09/10/21 Page 2 of 4



       On February 22, 2021, the United States of America, on behalf of the defendants, removed

the suit to federal court, pursuant to 28 U.S.C. §§ 1441, 1442, and 1446. ECF 1 (“Notice of

Removal”). Thereafter, the United States filed a motion to dismiss, pursuant to Fed. R. Civ. P.

12(b)(1). ECF 13. The motion is supported by a memorandum of law. ECF 13-1 (collectively,

the “Motion”).

       By Notice dated March 22, 2021 (ECF 14), plaintiff was informed of her right to respond

in opposition to the Motion, due within 28 days. Id. at 1. Plaintiff was also informed in the Notice,

as follows: “If you do not file a timely written response . . . the Court may dismiss the case or enter

a judgment against you without further opportunity to present written argument.” Id.

       Plaintiff did not respond to the Motion. Therefore, on August 4, 2021, I directed plaintiff

to respond to the Motion by September 3, 2021. ECF 15. Moreover, I advised plaintiff that if she

did not submit a response, “I will assume that she does not oppose the motion to dismiss.” Id. As

of this date, no responsive pleading to the Motion has been filed by plaintiff. See Docket.

                                             Discussion

       In the Motion, the defense asserts that this Court lacks jurisdiction because “FECA

provides the sole remedy for Plaintiff’s injuries . . . .” ECF 13-1 at 2. Further, the government

contends that the “exclusivity provision” in 5 U.S.C. § 8116(c) “protects the United States from

suit” under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b) and 2671 et seq. ECF 13-1 at 3.

       As noted, plaintiff essentially seeks review of a determination regarding denial of a claim

made under FECA. See ECF 1-3 at 1. FECA is a worker’s compensation program for federal

employees, including U.S. Postal Service employees. See Lockheed Aircraft Corp. v. United

States, 460 U.S. 190, 193-94 (1983); see also 39 U.S.C. § 1005(c) (“Officers and employees of




                                                  2
          Case 1:21-cv-00439-ELH Document 16 Filed 09/10/21 Page 3 of 4



the Postal Service shall be covered by subchapter 1 of chapter 81 of title 5 [referring to FECA],

relating to compensation for work injuries.”).

       Notably, FECA states that it is the “exclusive remedy for federal employees within its

coverage,” and there is no right to recover under any other statute. Wallace v. United States, 669

F.2d 947, 951 (4th Cir. 1992); see also 5 U.S.C. § 8116(c) (“[T]he liability of the United States…is

exclusive and instead of all other liability of the United States”); Lockheed, 460 U.S. at 193-94.

The law limits any attempt to challenge a FECA determination in court. See 5 U.S.C. § 8128(b)

(“The action of the Secretary [of Labor] or his designee in allowing or denying a payment under

this subchapter [regarding FECA] is . . . (1) final and conclusive for all purposes and with respect

to all questions of law and fact; and (2) not subject to review by another official of the United

States or by a court by mandamus or otherwise.”); see also Southwest Marine, Inc. v. Gizoni, 502

U.S. 81, 90 (1991) (“FECA contains an ‘unambiguous and comprehensive’ provision barring any

judicial review of the Secretary of Labor’s determination of FECA coverage.” (internal citation

omitted)); Wallace, 669 F.2d at 951 (“To insure uniformity, the Secretary of Labor’s decisions on

questions under FECA are not subject to judicial review by mandamus or otherwise.”).

       To my knowledge, the Fourth Circuit has recognized one exception. This is when the

Secretary has “violated a clear statutory mandate.” Hanauer v. Reich, 82 F.3d 1304, 1307-09 (4th

Cir. 1996). However, no such violation is alleged here. See ECF 1-3 at 1 (plaintiff’s complaint

alleges “[t]he Medical [sic] failed to accurately submit a claim”).

       As noted, plaintiff has not contested the government’s argument for dismissal. And, I agree

with the government that the Court is without jurisdiction to consider plaintiff’s attempt to contest

a FECA determination in court. See Hanauer, 82 F.3d at 1309 (“If a cursory review of the merits




                                                 3
          Case 1:21-cv-00439-ELH Document 16 Filed 09/10/21 Page 4 of 4



reveals that the Secretary did not violate a clear statutory mandate, the case must be dismissed for

lack of subject matter jurisdiction.”).

       Accordingly, I shall grant the Motion.          An Order follows, consistent with this

Memorandum.



Date: September 10, 2021                                            /s/
                                                     Ellen L. Hollander
                                                     United States District Judge




                                                 4
